 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9
      JOSEPH R. TOMELLERI,

10
                           Plaintiff,
                                                                NO. C19-2037RSL
11
                    vs.

12
      SHAWN CALKINS,                                            ORDER TO SHOW CAUSE

13
                           Defendant.
14
            This matter comes before the Court sua sponte. The above entitled case was filed on
15
     December 12, 2019. An Affidavit of Service and Summons and Complaint was filed on July 9,
16
     2020. No documents have been filed since July 9, 2020.
17
            Plaintiff is hereby ORDERED TO SHOW CAUSE why the above-captioned case should
18
     not be dismissed for failure to prosecute pursuant to Local Civil Rule 41(b)(1). Plaintiff shall
19
     file a responsive brief no later than July 29, 2021. The Clerk of Court is directed to place this
20
     Order to Show Cause on the Court’s calendar for Friday, July 30, 2021.
21
                   DATED this 14th day of July, 2021.
22

23

24                                              A
                                                Robert S. Lasnik
25
                                                United States District Judge
26

27

28   ORDER TO SHOW CAUSE-1
